

116 HR 7619 IH: Expanding Assistance to Farmers Act of 2020
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7619IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Bishop of North Carolina (for himself and Ms. Finkenauer) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act and the CARES Act to include rental payments for certain business-related items in the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the Expanding Assistance to Farmers Act of 2020.2.Inclusion of rental payments on certain business-related items in the paycheck protection program(a)Paycheck protection programSection 7(a)(36)(F)(i) of the Small Business Act (15 U.S.C. 636(a)(36)(F)(i)) is amended—(1)in subclause (VI), by striking and at the end;(2)in subclause (VII), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subclause:(VIII)rental payments made by an agricultural enterprise (as defined in section 18(b)) on property used solely for such agricultural enterprise, which shall include payments for equipment (including tractors, combines, forage harvesters, planters, sprayers, hay rakes and wagons, field equipment, irrigation equipment, tools, and supplies), land, and buildings..(b)Forgiveable expenses(1)Covered rental payments made by an agricultural enterpriseSection 1106(a) of the CARES Act (Public Law 116–136) is amended—(A)in paragraph (7)(D), by striking and at the end;(B)in paragraph (8), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new paragraph:(9)the term covered rental payments made by an agricultural enterprise means rental payments made pursuant to an agreement in force before February 15, 2020, by an agricultural enterprise (as defined in section 18(b) the Small Business Act (15 U.S.C. 647(b)) on property used solely for such agricultural enterprise, which shall include payments for equipment (including tractors, combines, forage harvesters, planters, sprayers, hay rakes and wagons, field equipment, irrigation equipment, tools, and supplies), land, and buildings..(2)Definition of expected forgiveness amountSection 1106(a)(7) of the CARES Act (Public Law 116–136) is amended—(A)in subparagraph (C), by striking and at the end; and(B)by adding at the end the following new subparagraph:(E)covered rental payments made by an agricultural enterprise; and.(3)ForgivenessSection 1106(b) of the CARES Act (Public Law 116–136) is amended by adding at the end the following new paragraphs:(5)Covered rental payments made by an agricultural enterprise..(4)Conforming amendmentsSection 1106 of the CARES Act (Public Law 116–136) is amended—(A)in subsection (e)—(i)in paragraph (2), by striking payments on covered mortgage obligations, payments on covered lease obligations, and covered utility payments and inserting payments described under subsection (b) (other than payroll costs); and(ii)in paragraph (3)(B), by striking , make interest payments and all that follows through or make covered utility payments and inserting or make payments described under subsection (b); and(B)in subsection (h), by striking payments for payroll costs, payments on covered mortgage obligations, payments on covered lease obligations, or covered utility payments each place it appears and inserting payments described under subsection (b).(5)Technical amendmentSection 1106 of the CARES Act (Public Law 116–136), is amended by striking covered lease each place such term appears and inserting covered rent.